IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JULIAN             CHRISTOPHER      NOT FINAL UNTIL TIME EXPIRES TO
HOWARD,                             FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,

v.                                  CASE NO. 1D13-3088

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 29, 2014.

An appeal from the Circuit Court for Levy County.
Mary Day Coker, Judge.

Nancy A. Daniels, Public Defender, and Joanna Aurica Mauer, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Angela R. Hensel, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, RAY, and SWANSON, JJ., CONCUR.